TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00329-CR



                                 Johnelle James Davis, Appellant

                                                   v.

                                    The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 55666, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant pled guilty to burglary of a habitation in June 2004, and the trial court

sentenced him to forty years’ imprisonment on July 9, 2004. On February 14, 2005, appellant filed

a notice of out-of-time appeal in the trial court, but that notice of appeal was not forwarded to this

Court until May 13, 2013. In March 2012, appellant filed an application for writ of habeas corpus.

In his application, he argued that he was entitled to an out-of-time appeal due to alleged irregularities

and problems at the plea hearing. The court of criminal appeals denied appellant’s application on

June 20, 2012. On May 13, 2013, appellant filed a second notice of appeal, stating that he was filing

“his direct appeal . . . which was initially filed on February 18th of 2005.”

                Appellant’s 2005 notice of appeal was not timely filed, as appellant acknowledged

by titling it a notice of out-of-time appeal, and the court of criminal appeals denied his 2012 request

for an out-of-time appeal. Appellant’s most recent notice of appeal, filed in May 2013, is likewise
untimely and does not operate to give us jurisdiction over this appeal. See Castillo v. State, 369
S.W.3d 196, 202 (Tex. Crim. App. 2012). We therefore dismiss the appeal for want of jurisdiction.

Tex. R. App. P. 42.3(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Dismissed for Want of Jurisdiction

Filed: August 16, 2013

Do Not Publish




                                                2